Title: Extracts from the Gazette, 1739
From: Franklin, Benjamin
To: 


  
	  [Advertisement] Benjamin Franklin, Printer, is removed from the House he lately dwelt in, four Doors nearer the River, on the same side of the Street. [January 11]


  
	  We hear from the Head of Timber-Creek in the Jerseys, That a Woman there has lately had Five Children, all born alive, within the space of 11 Months, by two Husbands. [January 25]


  
	  [Advertisement] The French Tongue Compleatly Taught, in the most easy and expeditious Manner; by a Person who has for many Years past taught the same with great Success both in the West-Indies, and in London. He may be spoke with every Day at the Post-Office; and waits on Gentlemen and Ladies at their respective Houses, at convenient Hours. [February 15]


  
[Advertisement] Stolen on the 15th Instant, by one William Lloyd, out of the House of Benj. Franklin, an half-worn Sagathee Coat lin’d with Silk, four fine homespun Shirts, a fine Holland Shirt ruffled at the Hands and Bosom, a pair of black broadcloth Breeches new seated and lined with Leather, two pair of good worsted Stockings, one of a dark colour, and the other a lightish blue, a coarse Cambrick Handkerchief, mark’d with an F in red Silk, a new pair of Calf skin Shoes, a Boy’s new Castor Hat, and sundry other Things.

N.B. The said Lloyd pretends to understand Latin and Greek, and has been a School-Master; He is an Irishman, about 30 Years of Age, tall and slim: Had on a lightish colour’d Great Coat, red Jacket, a pair of black silk Breeches, an old felt Hat too little for him, and sewed on the side of the Crown with white Thread, and an old dark colour’d Wig: but may perhaps wear some of the stolen Cloaths above mentioned.
    Whoever secures the said Thief so that he may be brought to Justice, shall have Thirty Shillings Reward and reasonable Charges, paid by
    B. Franklin
	    [February 22]

  
	  We hear that Tuesday Night last, a young Dutchman was married to an old Dutchwoman, who was known to have Money. They had a Fiddle at the Wedding, and when the Bride was about to Dance, the Bridegroom told her he was oblig’d to go out a little Way and would return in a short Time. She danc’d ’till it was late, and then he not appearing, she went to look for him in the Bed-Chamber; where she found to her great Surprize that he had been and taken away her Money, and he has not since been heard of. [March 22]


  
	  We hear from Pensoken, that on the first Inst. one John Collis, being reproach’d by his Acquaintance for suing a Debtor who was unable to pay him, was so stung with Remorse, that he went voluntarily into the River and drowned himself, in about two or three foot Depth of Water. [April 12]


  
	  [Advertisement] Great Variety of Maps and Prints Sold by B. Franklin. [April 19]


  
	  [Advertisement] Canary Wine, sweet Oyl, and Lime-juice by the Gallon or lesser quantity, to be Sold by Hugh Roberts, in Second-Street, Philadelphia. Also fine Salt by wholesale or retail. [May 10]


  
	  Yesterday one James Johnson, met a Man riding into Town, who (in Company with another Man, not yet taken) robb’d him in his Journey from North-Carolina to this Place of upwards of Three Hundred Pounds, Carolina Money, and a Note for Fifty Pounds Sterling; and laid hold of him: The Highwayman beg’d not to be expos’d, and pretended he had marry’d a rich Widow in Town, and would immediately refund the Money, if the other would go with him to his House; on this Pretence he led him to the outside of the Town, then leap’d on his Horse and made his Escape down to the Lower-Ferry, but finding himself closely pursued, and the Boat not ready to go over, he made into the Neck, where he was taken some Hours after; and after an Examination before a Magistrate, committed to Prison. [May 31]


  
	  We are assur’d that the Man now in Prison in this City for a Robbery committed in Carolina, is the same, who under various Names has been guilty of a great Number of Cheats and Rogueries in this and the neighbouring Provinces for several Years past. [June 14]


  
	  [Advertisement] Lost on Monday last, somewhere in this City, the Sheath of an Hanger, with a Silver Tip and Hook, and a Knife and Fork with Buck-Horn Handles, fix’d near the Top of it. Whoever brings it to the Post-Office, shall be handsomely rewarded. [June 14]


  
	  [Advertisement] Lately found a Pocket Book, with a Bond and other Papers in it; the Owner applying to the Printer hereof, and paying the Charge of this Advertisement, may hear of it again. [June 21]


  
[Advertisement] Intending with the Leave of my Master, to collect and print the poetical Writings of my deceas’d Father Aquila Rose, I desire all Persons who are possess’d of any of those Pieces in Manuscript, to bring or send them to me at the New-Printing-Office in Market-Street; and I promise to give, in Return for each Manuscript, one of the Printed Collections, assoon as they shall be finished.
Joseph Rose
	[June 28]


  
	  On the 30th of May past, the Children, Grand-Children and Great-Grand-Children of Richard Buffington, senior, to the Number of One Hundred and Fifteen, met together at his House in Chester County, as also his Nine Sons- and Daughters-in-law, and Twelve Great-Grand-Children-in-law. The old Man is from Great Marle upon the Thames, in Buckinghamshire in Old-England, aged about 85, and is still hearty, active, and of perfect Memory. His eldest Son, now in the Sixtieth Year of his Age, was the first born of English Descent in this Province. [July 5]


  
Mr. Franklin,
The following is a Paragraph contain’d in a Letter I received lately from my Brother Thomas Bond, in Paris, dated Feb. 20. 1738, 9: As I think it will in no small Measure confirm the Character of the Seneca Snake-Root, set forth by Dr. Tennent, common Justice to that Gentleman obliges me to make it known to the Publick.
Phineas Bond

  
	  “The Seneca Snake-Root, was sent from Virginia to Mr. Jussieu, Physician and Professor of Botany to the King, with a Recommendation and the Method of Use in a Pleurisy, and has been frequently tried by him and many others in that Disorder with surprizing Success, and is in great Esteem: He is a Man of Great Reputation and Learning, and told me this himself.” [July 26]


  
	  [Advertisement] A few Days past was lost, a Magnifying Glass set in a Cup of Wood about the Bigness of a Taylor’s Thimble. The Finder shall be well rewarded upon bringing or sending it to the Printer. [August 2]


  
This Gazette Numb. 564 begins the 11th Year since its first Publication; And whereas some Persons have taken it from the Beginning, and others for 7 or 8 Years, without paying me one Farthing, I do hereby give Notice to all who are upwards of one Year in Arrear, that if they do not make speedy Payment, I shall discontinue the Papers to them, and take some proper Method of Recovering my Money.
B. Franklin


	N.B. No new Subscriber will be taken in for the future without Payment for the first half Year advanc’d. [October 4]


  
	  We hear from Macunja in Bucks County, that last Week two Brothers, the youngest about 10 Years of Age, and the eldest about 18, both of them deaf and dumb, went out into the Woods together, where the eldest cut the Throat of the youngest.  [October 18]

  
	  Last Week the Rev. Mr. Whitefield landed from London at Lewes-Town in Sussex County, where he preach’d; and arrived in this City on Friday Night; on Sunday, and every Day since he has preach’d in the Church: And on Monday he designs (God willing) to set out for New-York, and return hither the Week after, and then proceed by Land thro’ Maryland, Virginia and Carolina to Georgia. [November 8]


  
[Advertisement] To Be Sold, At the House of the Rev. Mr. Whitefield, In Second-Street (the same in which Capt. Blair, lately dwelt) the following Goods: Being the Benefactions of Charitable People In England, towards Building an Orphan-House In Georgia:
Brass Candlesticks, Snuffers and snuff-Dishes, four, six, eight, ten and twenty-penny Nails, Pidgeon, Duck and Goose Shot, bar Lead, Pistol Powder in quarter and half Barrels, English Duck Numb. 1, 2, 3, and 4, English Cordage, Ratling, Worming, Marline and Spun-yarn, Ruggs and Blankets, Duffills strip’d, Drills for Bed-sacking, seven eighths and three quarter Garlix, white Roles, white Hessins, Russia Hempen Ditto; narrow Lawns, Scotch Cloth, cotton Romalls, Seirsuckers, white Dimities, Carradaries, Cherconees, long Romalls, colour’d Ginghams with Trimings, Gorgoroons black, black Persian Taffities, strip’d Linseys, Swanskin Bays, broad Cloth, Shalloons, long Ells, Buttons, Buckrams, and sewing-Silk. [November 8]


  
	  On Thursday last, the Rev. Mr. Whitefield began to preach from the Court-House-Gallery in this City, about six at Night, to near 6000 People before him in the Street, who stood in an awful Silence to hear him; and this continued every Night, ’till Sunday. On Monday he set out for New-York, and was to preach at Burlington in his Way going, and in Bucks County coming back. Before he returns to England he designs (God willing) to preach the Gospel in every Province in America, belonging to the English. On Monday the 26th he intends to set out for Annapolis. [November 15]


  
The Rev. Mr. Whitefield having given me Copies of his Journals and Sermons, with Leave to print the same; I propose to publish them with all Expedition, if I find sufficient Encouragement. The Sermons will make two Volumes in twelves, on the same Character with this Advertisement, and the Journals two   more, which shall be delivered to Subscribers at 2s. each Volume bound. Those therefore who are enclined to encourage this Work, are desired speedily to send in their Names to me, that I may take Measures accordingly.
B. Franklin
[November 15]
	

	On Friday last the Rev. Mr. Whitefield, arrived here, with his Friends from New-York, where he preach’d eight Times; and on his Return hither preach’d at Elizabeth-Town, Brunswick, Maidenhead, Trenton, Neshaminy and Abingdon. He has preach’d twice every Day in the Church to great Crowds, except Tuesday, when he preach’d at German-Town, from a Balcony to about 5000 People in the Street: And last Night the Crowd was so great to hear his farewel Sermon, that the Church could not contain one half, whereupon they withdrew to Society-Hill, where he preach’d from a Balcony to a Multitude, computed at not less than 10,000 People. He left this City to day, and is to preach at Chester; to morrow at Willings-Town, Saturday at New-Castle, Sunday at Whiteclay-Creek, and so proceed on his Way to Georgia, thro’ Maryland, Virginia and Carolina. [November 29]



	On Thursday last the Rev. Mr. Whitefield, left this City, and was accompany’d to Chester by about 150 Horse, and preach’d there to about 7000 People; on Friday he preach’d twice at Willings-Town to about 5000; on Saturday at New-Castle to about 2500, and the same Evening at Christian-Bridge to about 3000; on Sunday at Whiteclay-Creek he preach’d twice, resting about half an Hour between the Sermons, to about 8000, of whom about 3000 ’tis computed came on Horse-back. It rain’d most of the Time and yet they stood in the open Air: On Monday he was to preach at North-East, and then proceed directly for Annapolis. [December 6]


  
Just Publish’d, Poor Richard’s Almanacks, for the Year 1740. Containing besides the usual Matters, many pleasant Verses, merry Jokes and wise Sayings, with a Letter to the Author from Titan Leeds, deceas’d; also Dr. Tennent’s infallible Method of Cure in the Pleurisy by the Seneka Rattle-Snake Root.

Note. As the Plant is very plainly described, and may be found in Pensilvania, the Jerseys, New-York, &c. and as the Method of using it is particularly laid down, it is not doubted but this Almanack may be a Means of saving the Lives of Thousands. Sold by B. Franklin at the New Printing-Office, Market street. Price 3s. 6d. per Dozen, or 5d. Single. [December 6]


  
	  Thursday last died, Mrs. Dorcas Bradford, Wife of Mr. Andrew Bradford, Printer; and on Saturday Evening was decently interred. Her Death is much lamented by all that knew her. [December 27]


  
Philadelphia: Printed by B. Franklin, Post-Master, at the New Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and Book-Binding is done reasonably, in the best Manner.

